       Case 3:19-cv-00281-BAJ-RLB            Document 21-2       05/12/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

DWIGHT AARON FOSTER            * CIVIL ACTION NO.: 19-281-BAJ-RLB
                               *
VERSUS                         * JUDGE: BRIAN A. JACKSON
                               *
NAOYA MORI, TOYO U.S.A., INC., * MAGISTRATE JUDGE: RICHARD L.
SOMPO AMERICA INSURANCE        * BOURGEOIS, JR.
COMPANY and ABC INSURANCE      *
COMPANY                        *
****************************************************

               PLAINTIFF’S SECOND SET OF INTERROGATORIES AND
                  REQUESTS FOR PRODUCTION OF DOCUMENTS
                         PROPOUNDED TO DEFENDANTS

TO:    SOMPO AMERICA INSURANCE COMPANY
       Through its counsel of record
       Mason Johnson, Esquire
       Taylor, Wellons, Politz & Duhe, LLP
       1515 Poydras Street, Suite 1900
       New Orleans, Louisiana 70112

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, DWIGHT AARON

FOSTER, who propounds these Interrogatories and Requests for Production of Documents to

Defendant, SOMPO AMERICA INSURANCE COMPANY (“Defendant”).

       Pursuant to Rules 33 and 34 of the Federal Rules of Civil Procedure, Defendant is directed

to provide full and complete answers. A copy of the sworn answers and documents are to be served

not more than thirty (30) days after service of these Interrogatories and Requests for Production of

Documents upon the respondent to whom they are propounded. These Interrogatories and Requests

for Production of Documents are to be deemed continuing with a specific duty to supplement in

accordance with the Federal Rules of Civil Procedure.




                                      Exhibit “A”
                                                 1
       Case 3:19-cv-00281-BAJ-RLB            Document 21-2        05/12/20 Page 2 of 14




                           DEFINITIONS AND INSTRUCTIONS

                                         DEFINITIONS

        The following definitions apply to the defined terms as used in the propounded
Interrogatories and Requests for Production of Documents. The definitions also apply to any usage
of the defined term elsewhere in the Definitions and Instructions section.

   1. Reference to “you” or “your” includes any and all variations of that pronoun, and reference
      to “defendant” shall be deemed to refer to Sompo America Insurance Company, as
      appropriate, personally, as well as to all employees, attorneys, assigns, agents,
      representatives or any other person or entity otherwise acting in concert with the
      defendants.

   2. “Person(s)” means all natural persons, corporations, partnerships, sole proprietorships,
      unions, associations, firms, federations and any other kind of entity.

   3. “Petition for Damages”, “Petition” or “Complaint” shall mean the complaint or petition
      which was filed in this action and any amendments and supplements thereto.

   4. “Subject accident” means the motor vehicle collision that occurred on October 31, 2018,
      on Louisiana Highway 1 South on the south side of the Port Allen Lock in Port Allen,
      Louisiana, which forms the basis of this lawsuit.

   5. “Identity” when used in connection with a person, firm or corporation shall be deemed to
      call for the first and last name of such entity, the present or last known address, and such
      other information necessary to fully identify such person, firm or corporation.

   6. “Identify” when used in connection with documents or tangible evidence shall be deemed
      to call for a complete description of such matters and call for the full name and address of
      the person preparing it, the name of the person who signed it or under whose name it was
      issued, the name of each person to whom it was addressed and/or distributed, who has
      custody or such evidence sufficiently that a subpoena duces tecum might issue to compel
      production thereof, the nature and substance of the document with sufficient particularity
      to enable it to be identified, the date, or if bearing none, the date of preparation and the
      physical location of the document and the name of its custodians.

   7. “Identify” when used in reference to natural persons, shall mean to specifically state the
      person or persons’ name(s), title, position or office, current business address, current
      resident address, or most recent known address and such person’s telephone number.

   8. “Identify” when used in reference to a person other than a natural person, shall mean to
      state specifically the full name of such entity, its form of organizations, its present address
      of principal place of business, any and all addresses in the State of Louisiana, any and all
      other addresses and any and all telephone numbers.



                                                 2
   Case 3:19-cv-00281-BAJ-RLB            Document 21-2        05/12/20 Page 3 of 14




9. “Identify” when used in reference to a conversation, shall mean to specifically state the
   date on which the conversation occurred, the place where the conversation occurred, the
   identity of the persons participating in the conversation and the identity of any documents
   as defined above memorializing or referring to the conversation or which was otherwise
   referred to in the conversation.

10. “Identify” when used in reference to a recording, shall mean to specifically state the date
    on which the recording occurred, the place where the recording occurred, the identity of
    the person(s) participating in the recording and the identity of any documents as defined
    above memorializing or referring to the recording or which was otherwise referred to in
    the recording.

11. “Identify” when used in reference to an agreement or contract, shall mean to state the names
    of each party to the agreement or contract, the date on which it was entered into, the place
    where it was confected, its terms and/or conditions, its present location, the name and
    address of its custodian and the substance of the contents thereof. If the agreement or
    contract has been amended, this must be stated and the above information furnished on
    each such amendment. In lieu of identifying any agreement or contract, copies thereof may
    be furnished.

12. “Identify” when used in reference to any act, occurrence, occasion, meeting, transaction,
    or conduct (“act”), shall mean to set forth the event or events constituting such act, its
    location, the date and persons participating, present or involved and the documents relating
    or referring in any way thereto.

13. “Identify” when used in reference to any other discussion, communication, or statement
    (“discussion”) shall mean in addition to the foregoing to set forth the substance of the
    discussion.

14. “Communication” is used in its broadest sense to encompass without limitation of its
    generality, statements, discussions, conversations, speeches, meetings, remarks, questions,
    answers, panel discussions and symposia or any other transmittal of information in the form
    of acts, ideas, inquiries, or otherwise, whether written, oral or otherwise. The term further
    includes, without limitation, both communications and statements which are face-to-face
    and those which are transmitted by media such as intercom, telephone, television, radio or
    computer.

15. “Document” or “documents” is used in its broadest sense and includes writings, drawings,
    graphs, charts, photographs, phono-records and other data complications from which
    information can be obtained as well as any written, printed, typed, recorded, reported,
    pictorial, or graphic matter of every kind and description, both original and copies and all
    attachments and appendices. Without limiting the foregoing, the terms “Document” and
    “Documents” shall include all agreement, contracts, communications, correspondence,
    letters, opinion letters, telegrams, telexes, telefaxes, messages, memoranda, records,
    reports, books, summaries or other records of personal conversations or interviews,
    minutes, summaries, or other records of meeting and conferences, statements obtained

                                             3
   Case 3:19-cv-00281-BAJ-RLB            Document 21-2        05/12/20 Page 4 of 14




   from witnesses, summaries or other records of negotiations, other summaries, diaries, diary
   entries, calendars, appointment books, time records, instructions, work assignments,
   forecasts, progress reports, statistical data, statistical statements, financial statements,
   worksheets, work papers, drafts, graphs, charts, tables, accounts, analytical records,
   consultants’ and experts’ reports, appraisals, bulletins, notes, notices, marginal notations,
   notebooks, telephone records, bills, statements, records of obligation and expenditure,
   invoices, lists, journals, printouts, compilation, tabulations, analyses, studies, surveys,
   expense reports, microfilm, microfiche, tape or disc recordings, sound recordings, video
   recordings, film, tape, photographs, programs and data compilations from which
   information can be obtained (including matter used in data processing) and other printed,
   written, handwritten, typewritten, recorded, stenographic, computer-generated, computer
   stored (including e-mail), magnetically-stored, optically-stored, or electronically stored
   matter, however and by whomever produced, prepared, reproduced, disseminated, or made.
   The words, “Document” and “Documents” also include all copies of documents by
   whatever means made, except that where a document is produced, identical copies of it that
   do not contain any markings, additions, or deletions that are different from the original do
   not have to be separately produced.

16. Copies of “Documents” that contain any markings, additions, deletions, or any other
    change from the original, whether material or minor changes, constitute separate
    documents.

17. “Control” with respect to “Documents” as used in these Interrogatories and Requests for
    Production of Documents includes, but is not limited to, any document wherein you have
    possession or have the right to secure the document, or a copy thereof, from another person,
    whether a party or otherwise, or from a public or private entity having actual physical
    possession thereof.

18. “All Documents” means every document within a stated category that is within your
    possession, custody, or control if you have the ability to require production of the document
    from someone else, whether because of an employment relationship, contract or otherwise.

19. Documents or communications that “relate to” or “related thereto” a given subject means
    all documents or communications that constitute, contain, embody, comprise, reflect,
    identify, state, refer to, deal with comment or respond to, describe, analyze, or are in any
    way pertinent to that subject, including, without limitation documents concerning the
    presentation of other documents.

20. “Any” refers to all documents, persons, or entities inclusively, not the option of responding
    as to some but not others.

21. These definitions are intended to incorporate the scope and intent of the Federal Rules of
    Civil Procedure.




                                             4
Case 3:19-cv-00281-BAJ-RLB            Document 21-2        05/12/20 Page 5 of 14




                                 INSTRUCTIONS

1. Each Interrogatory or Request for Production of Documents is to be read, construed
   and responded to separately and independently without reference to or being limited by
   any other Interrogatory or Request for Production of Documents, unless otherwise
   instructed.

2. In answering these Interrogatories and Requests for Production of Documents,
   Defendants are requested to furnish all information available to them, including
   information in the possession of his attorney(s), claims representatives, reinsurers,
   agents and all person acting on his behalf and not merely such information known to
   his own personal knowledge.

3. If Defendants cannot answer these Interrogatories and Requests for Production of
   Documents in full after exercising due diligence to secure the information, they are
   required to answer these Interrogatories and Requests for Production of Documents to
   the fullest extent possible, specifying his ability to answer the remainder of the
   Interrogatories and Requests for Production of Documents, stating what information or
   knowledge they have concerning the unanswered portions of the Interrogatories and
   Requests for Production of Documents and stating why they are unable to answer the
   unanswered portion.

4. The terms “and” and “or” are to be construed either disjunctively or conjunctively,
   whichever is appropriate, so as to bring within the scope of these Interrogatories and
   Requests for Production of Documents any information that would otherwise be
   beyond its scope under the more restrictive of the two alternative readings.

5. The singular form of a word is to be interpreted as plural and the plural form of the
   word shall be interpreted as singular, whichever is appropriate, so as to bring within
   the scope of these Interrogatories and Requests for Production of Documents that might
   otherwise be considered to be beyond its scope.

6. If a claim of privilege is asserted with respect to any of these Interrogatories or Requests
   for Production of Documents, in whole or in part, or if Defendants are to answer any
   Interrogatory or Request for Production of Documents on any other ground, specify the
   exact basis of your claim that such Interrogatory or Request for Production of
   Documents need not be answered with sufficient specificity to permit the Court to
   determine the validity of your objection or position.

7. In the event that you file a proper and timely objection to a portion of an Interrogatory
   or Request for Production of Documents, please respond to all portions of the
   Interrogatory or Request for Production of Documents that do not fall within the ambit
   of your objection. For example, if you object to an Interrogatory on the grounds that it
   is too broad insofar as it covers time periods that you contend are irrelevant to this
   litigation, you should answer as to all time periods that you contend are relevant.



                                          5
Case 3:19-cv-00281-BAJ-RLB           Document 21-2        05/12/20 Page 6 of 14




8. With respect to each communication and piece of information otherwise discoverable
   under the Federal Rules of Civil Procedure and covered by these requests which you
   presently contend that you are not required to disclose because of any privilege or
   work-product doctrine by claiming it is privileged or subject to protection as trial
   preparation matter, we request that you comply with the Federal Rules of Civil
   Procedure. In order to do so, you must:

       a. make the claim expressly and state the nature of the privilege asserted (e.g.,
          attorney-client, self-incrimination, work-product, spousal, clergy-client, etc.);

       b. identify all facts, statutes, or rules which you contend support the assertion of
          such privilege;

       c. identify each person who was present when it was prepared, communicated, or
          revealed in any manner, or who has seen such document or information, or
          heard such communication or information; and

       d. identify the date of, parties to, and general subject matter of such document,
          communication, or information;

       e. describe the nature of the documents, communications or things not produced
          or disclosed in a manner that, without revealing information itself privileged or
          protected, will enable the Plaintiff, as well as, the presiding Judge to assess the
          applicability of the privilege or protection.

9. You are obligated to divulge any and all documents which may be in your care, custody,
   or control or which are in the possession of your agents, subsidiaries, affiliates,
   employees, accountants, investigators, attorneys, or any other representatives who are
   subject to your control or direction wherever located.

10. For any document no longer in existence or that cannot be located, identify the
    document, state how and when it passed out of existence or could no longer be located
    and the reasons. In addition, identify each person having knowledge concerning such
    disposition or loss and each document evidencing the document’s prior existence or
    facts concerning its non-existence or loss.

11. If you are uncertain as to the meaning of any of the following Interrogatories or
    Requests for Production of Documents, please state your understanding as to the
    meaning of the Interrogatory or Request for Production of Documents and answer
    accordingly.




                                         6
       Case 3:19-cv-00281-BAJ-RLB            Document 21-2       05/12/20 Page 7 of 14




                                     INTERROGATORIES

INTERROGATORY NO. 1:

       Please state the full name, current home address, work address, telephone number, and job

title of each person who assisted in preparing Defendants’ responses to these Interrogatories and

Requests for Production of Documents.

INTERROGATORY NO. 2:

       Please identify each and every person you believe to have knowledge or information about

the events which form the basis of this lawsuit.

INTERROGATORY NO. 3:

       Please state the full name of the defendant driver, referenced in the police report of this

incident as “Naoya Mori”, and any previous names, aliases or nicknames; date of birth; place of

birth; individual identification number a/k/a “my number”; present residence address; cell phone

number; cell phone provider; driver’s license number; and the country and city where driver’s

license was issued.

INTERROGATORY NO. 4:

       Please identify Naoya Mori’s employer at the time of the subject accident by providing the

employer’s full name, address, and telephone number.

INTERROGATORY NO. 5:

       Please identify the vehicle that Defendant Naoya Mori was driving at the time of the subject

accident, including the year, make, model, owner of the vehicle at the time of the accident, lessee

of the vehicle at the time of the accident, if any, and the vehicle’s license plate number and its

Vehicle Identification Number (VIN).




                                                   7
       Case 3:19-cv-00281-BAJ-RLB             Document 21-2        05/12/20 Page 8 of 14




INTERROGATORY NO. 6:

       Please state the location that Naoya Mori was traveling from, and the location that he was

traveling to, at the time of the subject accident and state the purpose of his travel.

INTERROGATORY NO. 7:

       Has Naoya Mori been involved in any automobile accidents in the previous ten years? If

your answer is in the affirmative, please provide the following information regarding each and

every prior automobile accident:

   a) The name, address, and telephone number of any person(s) involved;

   b) Please state whether a claim was filed by any party, the identity of any entities with whom

       claims were filed, the parties filing claims, and summarize the result of said claims;

   c) Please state whether a lawsuit was filed by any party and furnish the suit number and court

       of any such suit; and summarize the result of said suit.

INTERROGATORY NO. 8:

       For any and all insurance agreements or policies of liability insurance and/or excess or

umbrella insurance under which the vehicle driven by Naoya Mori, which was involved in the

accident which forms the basis of this lawsuit, was insured, not already produced, please state the

following:

       a) The name of the company or entity providing insurance coverage;

       b) The complete policy number of the insurance coverage;

       c) The type of coverage;

       d) The effective dates of coverage; and

       e) The policy limits.



                                                   8
       Case 3:19-cv-00281-BAJ-RLB            Document 21-2       05/12/20 Page 9 of 14




INTERROGATORY NO. 9:

       Did you, or anyone on your behalf, conduct an investigation of the subject accident or

prepare any incident/accident reports in connection with the subject accident?

INTERROGATORY NO. 10:

       Do you have in your possession any recorded statement(s) made by any party to this

lawsuit? If so, please identify any such statements by providing the names of all persons giving

such statements, the dates on which they were given, the name, address and telephone number of

the person who took the statements, the substance of each statement, and the names of persons

who have personal control or custody thereof.

INTERROGATORY NO. 11:

       Have any statements, written or otherwise, been obtained from anyone interviewed or

questioned by you or on behalf of you and/or your attorney concerning the accident at issue in this

lawsuit? If so, please identify any such statements by providing the names, addresses and telephone

numbers of all persons giving such statements, the dates on which they were given, the name,

address and telephone number of the person who took the statements, the substance of each

statement, and the names of persons who have personal control or custody thereof.

INTERROGATORY NO. 12:

       Please state whether Naoya Mori consumed any alcoholic beverage, drug, medicine,

narcotic, barbiturate or hallucinogen in the 24 hours prior to the accident which forms the basis of

this lawsuit and indicate what substance was ingested or taken, when it was taken, whether it was

taken pursuant to a physician’s prescription, and for what purpose it was prescribed.




                                                 9
      Case 3:19-cv-00281-BAJ-RLB            Document 21-2       05/12/20 Page 10 of 14




INTERROGATORY NO. 13:

       Please state whether Naoya Mori was tested for drugs and/or alcohol following the collision

which forms the basis of this lawsuit. If your answer is “yes,” please indicate how much time

elapsed from the time of the collision until the time that the drug and/or alcohol test was

administered and state the name of the company and/or the individual that performed such testing.

INTERROGATORY NO. 14:

       Please state whether Naoya Mori has ever been arrested or convicted of any crime(s),

whether felony or misdemeanor, and state the nature of the crime.

INTERROGATORY NO. 15:

       Please identify each witness you may call at the trial of this matter, and provide contact

information for each witness and a brief summary of each witness’ anticipated testimony.

INTERROGATORY NO. 16:

       Do you expect to call any expert witnesses at the trial of this case? If so, please identify

each expert you plan to call and state:

       a) His or her specialty or field of expertise;

       b) The subject matter on which the expert is expected to testify;

       c) The substance of the facts on which the expert is expected to rely in providing his or

           her testimony;

       d) Whether a written or oral report has been rendered and, if so, state the date or dates of

           each report; and

       e) Please provide a full and accurate summary of the contents of each report or, in lieu

           thereof, please attach a copy of all such reports to your answers.




                                                10
      Case 3:19-cv-00281-BAJ-RLB             Document 21-2         05/12/20 Page 11 of 14




INTERROGATORY NO. 17:

       Have you consulted, retained or employed an expert or consultant in anticipation of

litigation or preparation for trial who is not expected to be called as a witness at the trial of this

case? If so, please identify each expert or consultant and sate:

       a) His or her specialty or field of expertise;

       b) Whether a written or oral report was rendered and, if so, state the date or dates of each

           report; and

       c) Please set forth the contents in full of each report or, in lieu thereof, please attach copies

           of all such reports to your answers.

INTERROGATORY NO. 18:

       If you contend that any of the injuries alleged by Plaintiff were not caused by the accident

made the basis of this lawsuit, but were in whole or in part due to any prior or subsequent accident,

illness or medical condition of whatever nature, identify the basis of your contentions and all other

alleged acts or omissions that you contend caused or contributed to Plaintiff’s injuries.


                    REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION NO. 1:

       Please produce a copy of any and all photographs, photocopies, motion pictures, video

recordings, sketches, drawings, diagrams, or schematics prepared or obtained in connection with

the subject accident or any issue to be litigated in the above entitled and numbered lawsuit,

including but not limited to such items which depict the accident scene, the vehicles involved in

the accident, and the persons involved in the accident.

REQUEST FOR PRODUCTION NO. 2:

       Please produce a copy of the front and back of Naoya Mori’s driver’s license.

                                                  11
      Case 3:19-cv-00281-BAJ-RLB            Document 21-2        05/12/20 Page 12 of 14




REQUEST FOR PRODUCTION NO. 3:

       Please produce any and all statements related in any way to the accident sued upon.

REQUEST FOR PRODUCTION NO. 4:

       Please produce any and all documents in your possession related in any way to the vehicle

identified in your answer to Interrogatory No. 5, including, but not limited to, documents

evidencing your purchase, lease, or rental of the vehicle, registration, licensing, maintenance,

repairs, modifications, inspections, accident reports, insurance coverage and insurance claims, and

any and all other documents related in any way to the ownership or operation of the vehicle.

REQUEST FOR PRODUCTION NO. 5:

       Please produce the declarations page and certified copy of any policy of excess or umbrella

insurance held by Defendant, Naoya Mori, Mr. Mori’s employer or its affiliated companies, that

was in effect from January 1, 2018 through December 31, 2018.

REQUEST FOR PRODUCTION NO. 6:

       Please produce a copy of any and all incident or accident reports prepared by you or anyone

acting on your behalf in connection with the subject accident.

REQUEST FOR PRODUCTION NO. 7:

       Please produce any and all insurance agreements or policies not already produced under

which any person or entity carrying on an insurance business may be liable to satisfy all or part of

a judgment which may be rendered in this action or to indemnify or reimburse for payments made

to satisfy the judgment.




                                                12
      Case 3:19-cv-00281-BAJ-RLB             Document 21-2         05/12/20 Page 13 of 14




REQUEST FOR PRODUCTION NO. 8:

       Please produce any and all expert records or reports obtained in regard to the claims and

allegations stated in the Complaint. If a report has not been prepared, the preparation of a report

is hereby requested.

REQUEST FOR PRODUCTION NO. 9:

       Please produce copies of all documents and exhibits you may introduce into evidence or

use for demonstrative purposes at the trial of this matter.

REQUEST FOR PRODUCTION NO. 10:

       Please produce any documents, reports, claims file, or other written records pertaining to

any investigation of the subject accident that are not privileged. Please provide a privilege log for

those documents that you claim are privileged.

REQUEST FOR PRODUCTION NO. 11:

       Please produce any police report or other report or investigation of any governmental

agency or private organization relating to the subject accident.

REQUEST FOR PRODUCTION NO. 12:

         Please produce any and all surveillance of Plaintiff, of any kind and of any nature,

including but not limited to any and all records, documents, photographs, audio and/or video

recordings, surveillance reports and/or surveillance videos in connection with the subject accident.

REQUEST FOR PRODUCTION NO. 13:

       Please produce any documents identified in response to the foregoing Interrogatories, or

which support your answers to the foregoing Interrogatories.




                                                 13
      Case 3:19-cv-00281-BAJ-RLB           Document 21-2        05/12/20 Page 14 of 14




                                                      Respectfully submitted:

                                                      EGENBERG, APLC


                                                      ____________________________________
                                                      BRADLEY EGENBERG (#29848)
                                                      650 Poydras Street, Suite 2525
                                                      New Orleans, Louisiana 70130
                                                      Telephone:     (504) 229-5700
                                                      Facsimile:     (504) 617-7911
                                                      Email:         jboud@egenberg.com
                                                      Attorneys for Plaintiff Dwight Aaron Foster




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading has been served upon counsel for all

parties via facsimile, electronic mail, and/or U.S. Mail, to each properly addressed and postage

prepaid, on this 21st day of February, 2020.




                                               ____________________________________
                                               BRADLEY EGENBERG




                                                 14
